 

 

 

Case 2118-cv-01324-|\/|JP Document 7 Filed 10/10/18 Page l of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC., CASE NO. 2:18-cv-01324-BJR
Plaintiff,

STIPULATION TO EXTEND TIME TO
V- RESPOND TO COMPLAINT

3535 LV CORP. a Nevada corporation, d/b/a
The Quad Resort and Casino §

Defendants.

 

 

IT IS STIPULATED AND AGREED, by the undersigned counsel for plaintiff NORTHWEST
ADMINISTRATORS, INC. and defendant 3535 LV CORP., a Nevada corporation, d/b/a The Quad
Resort and Casino (“3535 LV CORP”) and subject to the approval of the Court, that the time by Which

3535 LV CORP must answer, move or otherwise respond to plaintiff s complaint in this action is

extended to and including November 9, 2018.
DATED: October lO, 20l8 GREENBERG TRAURIG, LLP

By /s/ James M Nelson
James l\/I. Nelson
GREENBERG TRAURIG LLP
l2()l K Street, Suite llOO
Sacramento, CA 95814
Tel: (916) 442-1111
Fax: (916) 448-1709
Email: nelsonj@gtlaw.com

Attorneys for Defendant
3535 LV CORP., d/b/a The Quad Resort and Casino

STlPULATIoN To EXTEND TlME TO REsPoND GREENBERG TRAURIG LLP
TO COMPLAINT ' 1 1201 K sTREET, some 1100

Case No. 2:18-cv-01324-BJR SACRAMENTO: CA 958]4
PHONE (916)442-1] ll FAX (916) 448-1709

 

 

-l>b~>

\IO'\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2118-cv-01324-I\/IJP Document 7 Filed 10/10/18 Page 2 of 3

DATED: October 10, 2018 REID, MCCARTHY, BALLEW & LEAHY, LLP

By: s/RussellJ. Reid
Russell J. Reid

REID, MCCARTHY, BALLEW & LEAHY, LLP
100 West Harrison Street, North Tower, #300

Seattle, WA 98119

Tel: (206) 285-0464
Fax: (206) 285-8935

Attorney for Plaintiff
Northwest Administrators, lnc.

¢l¢
ITISSooRDEREDrhis // dayof M ,2018.

__%M//é»

UNITED STATES DYSTRICT JUDGE

STIPULATION TO EXTEND TIME TO RESPOND
TO COMPLAINT - 2

Case No. 2:18-cv-01324-BJR

GREENBERG TRAURIG LLP
1201 K STREET, SUITE 1100
SACRAMENTO, CA 95814
PHoNE(916)442-1111 FAX (916)448-1709

 

 

 

4>§)3[\)

\OOO\}O'\L/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-01324-|\AJP Document 7 Filed 10/10/18 Page 3 of 3

CERTIFICATE OF SERVICE
l HEREBY CERTIFY that on October 10, 2018, I electronically filed the foregoing
document With the Clerk of the Court using Cl\/I/ECF. 1 also certify that the foregoing document
is being served this day on all counsel of record via transmission of Notices of Electronic Filing
generated by ECF System or by U.S. Mail to the following listed persons, Who are not authorized
to receive electronically Notices of Electronic Filing.

DATED at Sacramento, California, this 10th day of October 2018.

/s_/ James M. Nelson
James l\/l. Nelson

 

sTIPULATION TO EXTEND TIME TO RESPOND GREENBERG TRAURlG LLP
TO COMPLAINT ' 3 1201 K sm;m, sums 1100

Case No. 2:18-cv-01324-BJR 'SACRAMENTO, CA 95814

PHONE(916)442-1lll FAX (916) 448-1709
PH/ 317842124v1

 

